Opinion issued August 21, 2008 

 










In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00600-CV



IN RE MITCHELL ELECTRIC COMPANY, INC., Relator




Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, Relator, Mitchell Electric Company, Inc.,
challenges the trial court's June 5, 2007 order granting the real party in interest's
special appearance. (1)
	We deny mandamus relief.  See Tex. R. App. P. 52.8(a). 
PER CURIAM


Panel consists of Justices Nuchia, Jennings, and Keyes.
1. The Honorable Elizabeth Ray, presiding.  The underlying proceeding is Mitchell Electric
Company, Inc. v. Michael Hession, Cause No. 2007-20574 (165th Dist. Ct., Harris County,
Tex.).